DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Applicant argues has amended the pending claim to having a zeta potential of -70 to +70 mV and argues the prior art would not produce a black particle within the claimed range.  Applicant’s argument is not persuasive because zeta potential is dependent upon the solvent used as evidenced by Xu. et al. (Particle Size and Zeta Potential of Carbon Black in Liquid Media; Carbon, 45, pages 2806-2809; 2007)  and as such it is the position of the Office the limitation is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geramita et al.
(U.S. Pub. No. 2015/0321920) in view of Nakamura (JP2011068829).
Regarding claims 1 and 3-6, Geramita et al. teaches a method of making polymeric resin
materials and carbon materials from the same (paragraph 3). Geramita et al. teaches synthetic precursor
polymer material such as aliphatic amines and formaldehyde (paragraph 57). Geramita et al. teaches a
method for preparing a pyrolzyed carbon material can include pyrolyzing condensation polymer gel
particles to obtain a pyrolzyed carbon material, where the condensation polymer gel particles have been
prepared by a process comprising: a) preparing a mixture that includes a continuous phase and a
polymer phase, where the polymer phase includes one or more polymer precursors and an optional
solvent; and b) aging the mixture at a temperature and for a time sufficient for the one or more polymer
precursors to react with each other and form a condensation polymer gel (paragraph 131). Geramita et
al. teaches spherical gels (paragraphs 205 and 357). Geramita et al. teaches solvents such as ethanol
(paragraph 68). Geramita et al. does not teach naphthoxazine.
Nakamura teaches a method of making naphthoxazine by mixing aliphatic amine and
formaldehyde a method of manufacturing a heat resistant film having a high char yield
(carbonization rate) and having a dense structure wherein the method of manufacturing a heat resistant
film includes a step of forming a solution of naphthoxadine by mixing 0.8-1.2 mol of an aliphatic amine,
1.6-2.4 mol of formaldehyde based on 1 mol of dihydroxynaphthalene in a solvent to react them (page
1; abstract). Nakamura teaches firing temperature is preferably 150 to 400 degrees Celsius (page 2).

which meets the limitation of the amorphous carbon being derived from carbon contained in an oxazine
resin, the black particles having a specific gravity of 1.8 g/cm3 or less (page 1). It would have been
obvious to react the aliphatic amines and formaldehyde taught by Geramita et al. with
dihydroxynaphthalene to form the naphthoxazine resin to form carbon particles because it increases the
char yield and lowers reaction temperature. Furthermore, although Geramita et al. in view of Nakamura
do not specify a zeta potential of -70 to +80 mV, an average total light reflectance measured at a
wavelength of 400 to 800 nm of 5% or less, and a peak intensity ratio between G band and D band as
determined from a Raman spectrum of 1.2 or more it is the position of the Office the carbon particles
taught by Geramita et al. in view of Nakamura et al. would possess claimed properties because the method of making taught by Geramita et al. in view of Nakamura is commensurate with the method of
making taught by applicant's specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270- 5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/12/2002